THE UN|TED STATES D|STR|CT COURT
FOR THE MlDDLE D|STR|CT OF PENNSYLVAN|A

WlLL|AM GRUSTAS,
Plaintiff, :
v. : 3:18-CV-1053
(JUDGE MARlANl)
KEMPER CORPORATE

SERV|CES, INC., et al.,
Defendants.
ORDER
AND NOW, THlS Z@% DAY OF JANUARY, 2019, upon review of Magistrate

Judge Carlson’s Report and Recommendation (“R&R”) (Doc. 12) for clear error or manifest
injustice, lT lS HEREBY ORDERED THAT:
1. The R&R (Doc. 12) is ADOPTED for the reasons set forth therein.
2. Defendants’ lVlotion to Dismiss Count ll (bad faith claim) of Plaintiff’s Compiaint (Doc.
9) is GRANTED. Count ll is D|SM|SSED WlTHOUT PREJUD|CE, and Plaintiff shall
have leave to amend his Compiaint with respect to this Count within twenty-one (21)
days from the date of this Order.
3. This action is REMANDED to Magistrate Judge Car|son for further pretrial

proceedings in accordance with this Court’ s December 13, 2018 Order (.Doc 11).

%W

R'obert D\Mariahi
United States District Judge

